  Case 1:19-cr-00435-AT-RDC Document 230 Filed 09/16/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

UNITED STATES OF AMERICA,             :
                                      :
                 v.                   :
                                      :         CRIMINAL ACTION NO.
CAOJO STEWARD,
WILLIAM RIVERS,                       :         1:19-cs-0435-AT-RDC
DEMETRIUS LEWIS,                      :
MONTRESE GOODWIN.
                                  ORDER

        Presently before the Court is the Magistrate Judge’s Report and

Recommendation (“R&R”) [Doc. 183] that this Court grant in part and deny

in part the Government’s Motion for Reconsideration [Doc. 135].

        A district judge has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations. United

States v. Raddatz, 447 U.S. 667, 680 (1980). The Court notes that no

objections have been filed in response to the Magistrate Judge’s Report

and Recommendation. Therefore, in accordance with 28 U.S.C. § 636(b)(1)

and Rule 59 of the Federal Rules of Criminal Procedure, the Court has

reviewed the Magistrate Judge's Recommendation for clear error and finds

none.

        The Court agrees with Magistrate Judge Cannon’s reasoning

supporting her determination that she should reconsider her prior Order
  Case 1:19-cr-00435-AT-RDC Document 230 Filed 09/16/21 Page 2 of 3




directing the immediate disclosure of the identity and location of the

Confidential Source in the case. The Court also agrees with her ruling that

the Confidential Source’s identity must be disclosed NO LATER than 45 days

prior to trial. This is a reasonable approach to balancing the safety interests

at stake in disclosure of the Confidential Source’s identity while ensuring

that Defendant’s right to a fair trial is fully protected. The Government is

directed to prepare an appropriate protective order that includes a

production framework and to share such with Defense counsel for

comments prior to submission of the proposed Order to Magistrate Judge

Cannon for approval.      Similarly, the Court agrees with the Magistrate

Judge’s reasoning supporting her decision to deny disclosure of the

identities of “SOI-e” and “SOI-1” as well as the identity of the person who

claimed to observe Mr. Stewart in the vicinity of Mr. Steward’s apartment.

      Accordingly, the Court receives the Magistrate Judge’s Report and

Recommendation with approval and hereby ADOPTS the Report

and Recommendation as the opinion of this Court. A c c o r d i n g l y , t he

Court GRANTS IN PART and DENIES IN PART the Government’s Motion

for Reconsideration [D0c 135].




      IT IS SO ORDERED this 15th day of September, 2021.
Case 1:19-cr-00435-AT-RDC Document 230 Filed 09/16/21 Page 3 of 3
